DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. Applicant argues the specification was amended to update the cross-reference to related applications by inserting the respective patent numbers. As discussed below, the amendments to the specification were not entered since they only recite patent numbers and incorrectly refer to an application number that is a patent number. The objection to the specification is therefore maintained.
Applicant argues claim 21 has been amended to clarify the claim’s scope and intent, however, applicant did not address the issue of the fastener being received without a threaded interface and at the same time being threadingly received. Therefore rejections under 112(b) remain.
Applicant’s argument regarding the rejection of claims 21-24 and 26 under 35 U.S.C. 103 as being unpatentable over Younger in view of Meridew are persuasive in light of the amendments. The examiner notes that this rejection was applied with respect to embodiments wherein the head of the fastener is a ball (claim 24). Claim 21 was amended to incorporate features of claim 25 which was rejected under 35 U.S.C. 103 as being unpatentable over Younger in view of Steger. Applicant did not address this rejection in the arguments and the rejection of Younger in view of Steger still applies as discussed further below.  
Specification
Amendments to the specification filed 6/29/2021 have not been entered due to errors. The proposed amendment to the specification recites incorrect application numbers of parent applications. It appears applicant may have erroneously included patent numbers instead of application numbers.
The disclosure is objected to because of the following informalities: The applications referenced in par. [0001] of the specification are now patents and the patent numbers should be recited in the specification. For example, the specification could say --U.S. Patent Application No. 14/835,208, filed August 25, 2015, now U.S. Pat. No. 9,877,839-- in order to recite the patent number. This should be done for both parent applications recited.
Appropriate correction is required.
Terminal Disclaimer
The terminal disclaimer filed on 6/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 9,877,839 and 10,327,906 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 requires that the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is unclear because lines 11-13 require that “the fastener” is sized and configured to be threadingly received within a proximal end of the at least one threaded fastener hole, but lines 5-7 require that the fastener is partially received within a distal end of the fastener hole without a threaded connection. It is unclear how a fastener could both be received within a distal end of the fastener hole without a threaded interface and at the same time be sized and configured to be threadingly received within a proximal end of the threaded fastener hole. While the fastener being sized and configured so as to be threadingly received within a proximal end of the at least one threaded fastener hole is an original claim of the instant application, this feature was not described in the specification. It is unclear how the fastener can be without a threaded interface at a distal end of the fastener hole and threadingly received within a proximal end of the threaded fastener hole. If the fastener is threadingly received within a proximal end of the threaded fastener hole, where and how does the fastener cap connect to 
Claim 22 recites the limitation "the at least one fastener hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the internal threads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the at least one fastener hole" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the head" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is “the head” the same as the threaded head of claim 21? 
Claim 24 is further unclear because it is unclear how the head can be both a threaded head and a ball.
Claim 25 recites the limitation "the head" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is “the head” the same as the threaded head of claim 21? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Younger 2011/0218648 (hereafter referred to as Younger) in view of Steger et al. 2005/0065521 (hereafter referred to as Steger).

Steger teaches an implant system, in the same field of endeavor, wherein the system includes an implant body 28, a fastener 46, and a fastener cap 48 including a distal cavity 58 sized and configured to interface with a threaded head 50 of the fastener (par.54; fig.5A), the fastener cap further being sized and configured so as to be threadingly received within a proximal end of a threaded fastener hole of the implant body, wherein the fastener cap couples the implant body to the fastener (fig.5B), for the purpose of allowing the implant to be removed while the fastener remains in place in the event that the implant must be removed which retains the integrity of each hole formed in the bone (par.55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener and threaded fastener hole of Younger to include the fastener having a threaded head, fastener cap both internally and externally threaded, and threaded 
Regarding claim 22, see fig.5B of Steger which shows both the head and the maximum diameter of the fastener are less than the diameter of the internal threads of the fastener hole.
Regarding claim 23, see Steger figs. 5A and 5B for external threads on the cap which couple with internal threads of the fastener hole.
Regarding claim 25, see Steger figs. 5A-5B and par.54 which disclose external threads on the head 50 which interface with internal threads on the cap 48.
Regarding claim 26, the fasteners of both Younger and Steger are for securing to bone, and therefore are considered bone screws.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774